Citation Nr: 0009661	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  94-42 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for phlebitis of the 
right leg, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for phlebitis of the 
left leg, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active duty from November 1943 to November 
1944.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1992 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.  

In a February 1998 decision, the Board remanded this case.  
At that time, the Board stated that in the appellant's 
January 1994 substantive appeal, the appellant indicated that 
he desired a hearing before a Member of the Board.  The Board 
noted that a hearing had not been scheduled, and as such, 
remanded the case and requested that the RO schedule the 
appellant for a Travel Board hearing at the RO.  However, the 
Board observes that in December 1998, the appellant submitted 
VA Form 21-4138, Statement in Support of Claim, and at that 
time, he stated that he no longer wanted a Travel Board 
hearing.  The appellant, however, did request a hearing at 
the RO before a local hearing officer.  Thus, the Board notes 
that in May 1999, a hearing was conducted at the RO.  


FINDINGS OF FACT

1.  The appellant's phlebitis of the right leg is manifested 
by complaints of pain and intermittent swelling, without 
evidence of persistent swelling or edema.  

2.  The appellant's phlebitis of the left leg is manifested 
by complaints of pain and intermittent swelling, without 
evidence of persistent swelling or edema.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for phlebitis of 
the right leg is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 4.104, Diagnostic Code 
7121, prior to and as of January 12, 1998.  

2.  An evaluation in excess of 10 percent for phlebitis of 
the left leg is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 4.104, Diagnostic Code 
7121, prior to and as of January 12, 1998.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant was originally granted service connection for 
phlebitis of the legs in a December 1944 rating action and 
assigned a zero percent rating.  At that time, the RO 
primarily based its decision on the appellant's service 
medical records and a December 1944 VA examination.  The 
appellant's service medical records showed that in July 1944, 
the appellant was treated after complaining of pain in his 
right leg.  At that time, he was diagnosed with phlebitis of 
the right leg.  The records further indicated that in a 
Report of Medical Survey, dated in October 1944, it was noted 
that the appellant had been complaining of pain in his legs 
and was subsequently diagnosed with phlebitis of both legs.  
In addition, in the appellant's December 1944 VA examination, 
the appellant complained of pain and occasional swelling in 
his legs.  Following the physical examination, he was 
diagnosed with phlebitis of both legs.  

In April 1991, the appellant requested that his service- 
connected phlebitis of both legs be re-evaluated for a higher 
rating.

In July 1991, the RO received outpatient treatment records 
from the Wadsworth VA Medical Center (VAMC), from September 
1989 to May 1991.  The records are negative for any 
complaints or findings of phlebitis.  

In May 1992, the RO received outpatient treatment records 
from the Wadsworth VAMC, from May 1991 to December 1991.  The 
records are negative for any complaints or findings of 
phlebitis.  The records show that in July 1991, the appellant 
was treated after complaining of painful, tender, and swollen 
ankles for the past month.  Following the physical 
examination, the appellant was diagnosed with presumptive 
gout.  According to the records, in October 1991, the 
appellant was hospitalized for a coumadin overdose.  At that 
time, it was noted that the appellant was status post 
myocardial infarction and atrial fibrillation and was on 
coumadin therapy for his atrial fibrillation.

A medical statement from D.B., M.D., of the Cardiology 
Section at the West Los Angeles VAMC, dated in August 1992, 
shows that at that time, Dr. B. stated that he had been 
treating the appellant for thrombophlebitis of the left lower 
extremity.  According to Dr. B., he had last treated the 
appellant for his thrombophlebitis in July 1992.  

In November 1992, the appellant underwent a VA examination.  
At that time, he stated that he had an "achy pain" in his 
left leg at the mid calf region.  The appellant indicated 
that he had a history of atrial fibrillation, two myocardial 
infarctions (MI's), and a minor cerebrovascular accident 
(CVA), with temporary left face paralysis which had resolved.  
Following the physical examination, the examining physician 
stated that the appellant had skin changes which were 
consistent with venous stasis disease, in early stages.  The 
examiner noted that the appellant's phlebitis was in 
remission.  

In January 1994, the RO received outpatient treatment records 
from the West Los Angeles VAMC, from April 1992 to November 
1993.  The records show treatment for the appellant's 
unrelated knee and heart problems, hemorrhoids, epigastric 
distress, and sore throat.  The records are negative for any 
complaints or findings of phlebitis.  

In April 1998, the RO received outpatient treatment records 
from the West Los Angeles VAMC, from May to June 1995.  The 
records show treatment for unrelated disorders.  

In November 1998, the appellant underwent a VA examination.  
At that time, he stated that for the last three to four 
years, he had had occasional pain in his left knee.  The 
appellant indicated that he had also had a swollen left knee, 
and that it was treated by aspiration.  The examining 
physician noted that the appellant's complaints actually 
concerned the areas above and below his knee.  The appellant 
reported that since the aspiration, his knee had not swelled, 
and that his main problem was calf pain due to his phlebitis.  
According to the appellant, he occasionally used a cane for 
balance, but not to help him walk.

The physical examination showed that the appellant had a 
normal gait, with and without the cane.  Examination of his 
knee revealed a range of motion from zero to 138 degrees.  
There was no fluid in the knee, and there was no crepitus.  
The knee was stable to AP lateral and rotatory stresses.  The 
appellant's muscle strength was good in the quadriceps.  He 
had tenderness along the course of the saphenous nerve in his 
thigh and in the calf of the left leg.  The appellant had 
positive Homan's sign, and he did not have any peripheral 
edema.  The diagnosis was of mild degenerative changes of the 
knee, with a three to four year history of onset.  The 
examiner noted that there was no reasonable possibility of a 
connection between the appellant's thrombophlebitis and his 
knee problems.  

In January 1999, the RO received outpatient treatment records 
from the VAMC's in Las Vegas and Wadsworth, from June 1988 to 
January 1999.  The records are negative for any complaints or 
findings of phlebitis.  The records show that the appellant 
continued to take coumadin therapy for a history of CVA and 
heart disease, post myocardial infarction.  

In January 1999, the RO received private medical records from 
the Mike O'Callaghan Federal Hospital, dated in February 
1997, and from the Valley Hospital and Medical Center, dated 
in July 1998.  The records show treatment for unrelated 
disorders.  

In May 1999, a hearing was conducted at the RO.  At that 
time, the appellant testified that he was currently taking 
numerous medications, including coumadin.  (T.1).  The 
appellant stated that he was having problems standing and 
that he could not stand for long periods of time.  (T.2).  He 
indicated that he had "shooting" pains which went to the 
bottom of his feet and would wake him up in the middle of the 
night.  (Id.).  The appellant noted that his equilibrium was 
"very bad."  (Id.).  According to the appellant, his legs 
would swell, and he showed his swollen legs to the hearing 
officer.  (T.3).  The appellant reported that he used to 
walk, but that at present, he could no longer walk "far."  
(T.4).  He noted that he could walk for approximately two and 
a half blocks, and then he would have to stop and rest.  
(T.4,5).  

In June 1999, the RO received outpatient treatment records 
from the Las Vegas VAMC, from January to May 1999.  The 
records are negative for any complaints or findings of 
phlebitis.  The records reflect that in May 1999, the 
appellant had a routine appointment, and at that time, he 
complained of leg pain.  

In a July 1999 rating action, the RO recharacterized the 
appellant's service-connected bilateral leg phlebitis and 
created two separate disabilities, phlebitis of the right leg 
and phlebitis of the left leg.  At that time, the RO assigned 
a 10 percent disabling rating under Diagnostic Code 7121 for 
the appellant's service-connected phlebitis of the right leg, 
and a 10 percent disabling rating under Diagnostic Code 7121 
for the appellant's service-connected phlebitis of the left 
leg.  The RO stated that the evidence of record showed that 
the appellant was taking Coumadin, which was to be considered 
at least in part taken for phlebitis.  The RO further 
indicated that the appellant's testimony of bilateral leg 
pain and his showing of lower leg swelling confirmed a 
symptomatic bilateral condition.  


II.  Analysis

Initially, the Board finds that the appellant's claims for 
increased ratings are well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  This finding is based in 
part on his assertion that his service-connected disabilities 
have increased in severity.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  When the appellant submits a well grounded 
claim, VA must assist him in developing facts pertinent to 
that claim.  38 U.S.C.A. §  5107(a).  The Board is satisfied 
that all relevant evidence is of record and the statutory 
duty to assist the appellant in the development of evidence 
pertinent to his claims has been met.

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As previously stated, the appellant is currently receiving a 
10 percent disabling rating under Diagnostic Code 7121 for 
his service-connected phlebitis of the right leg, and a 10 
percent disabling rating under Diagnostic Code 7121 for his 
service-connected phlebitis of the left leg.  

Under the criteria in effect prior to January 12, 1998, a 10 
percent rating was warranted for unilateral phlebitis or 
thrombophlebitis with persistent moderate swelling of a leg 
which was not markedly increased on standing or walking.  A 
30 percent evaluation required persistent swelling of a leg 
or thigh which is increased on standing or walking one or two 
hours, but is readily relieved by recumbency; with moderate 
discoloration, pigmentation or cyanosis.  38 C.F.R. Part 4, 
Diagnostic Code 7121 (effective prior to January 12, 1998).

Effective January 12, 1998, the provisions of Diagnostic Code 
7121 were changed. In regards to post-phlebitic syndrome of 
any etiology, if the condition is asymptomatic with palpable 
or visible varicose veins, a noncompensable evaluation will 
be awarded.  When the disability is manifested by 
intermittent edema of extremity or aching and fatigue in leg 
after prolonged standing or walking, with symptoms relieved 
by elevation of extremity or compression hosiery, a 10 
percent evaluation is provided.  When there is persistent 
edema, incompletely relieved by elevation of extremity, with 
or without beginning stasis pigmentation or eczema, a 20 
percent evaluation is assigned.  When there is persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration, a 40 percent evaluation is for 
application.  The foregoing evaluations are for involvement 
of a single extremity.  38 C.F.R. Part 4, Diagnostic Code 
7121 (effective January 12, 1998).

Where the law or regulations change while an appeal is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In the present 
case, the RO has considered both versions of Diagnostic Code 
7121 and has determined that increased ratings are not 
warranted under either the old or the new criteria.  

In the instant case, the appellant contends that his current 
ratings are not high enough for the amount of disability that 
his phlebitis of the right leg and phlebitis of the left leg 
cause him.  The appellant states that he has constant pain in 
both of his legs and that he takes anticoagulant medication.  
He maintains that he has trouble standing for long periods of 
time, and that he can no longer walk long distances.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

After a complete review of the objective evidence of record, 
the Board finds that the appellant's service-connected 
disabilities do not meet the criteria for increased ratings 
under either the "old" or revised regulations.  The Board 
notes that the outpatient treatment records from the 
Wadsworth, West Los Angeles, and Las Vegas VAMC's, from June 
1988 to May 1999, all essentially show treatment for 
unrelated disorders and are negative for any complaints or 
findings of phlebitis.  The records reflect that in July 
1991, the appellant was treated after complaining of painful, 
tender, and swollen ankles.  However, the Board notes that 
following the physical examination, the appellant was 
diagnosed with presumptive gout.  The records also show that 
in May 1999, the appellant complained of leg pain.  The Board 
further observes that the private medical records from the 
Mike O'Callaghan Federal Hospital, dated in February 1997, 
and from the Valley Hospital and Medical Center, dated in 
July 1998, also show treatment for unrelated disorders.  

In the instant case, the Board recognizes that in an August 
1992 medical statement from Dr. D.B., a VA physician, Dr. B. 
stated that he had been treating the appellant for 
thrombophlebitis of the left lower extremity and that the 
last time he had treated the appellant for his 
thrombophlebitis was in July 1992.  However, the Board 
observes that in the appellant's November 1992 VA 
examination, the examiner noted that the appellant's 
phlebitis was in remission.  Moreover, while the examiner 
noted that the appellant had skin changes, he indicated that 
the skin changes were consistent with venous stasis disease, 
in early stages.  In addition, the Board further observes 
that in the appellant's most recent VA examination, in 
November 1998, the appellant was diagnosed with mild 
degenerative changes of the knee.  The Board notes that at 
that time, the examiner stated that there was no reasonable 
possibility of a connection between the appellant's 
thrombophlebitis and his knee problems.  

The Board observes that the overall medical evidence 
indicates that the appellant's phlebitis of the right leg and 
phlebitis of the left leg are manifested primarily by 
complaints of leg pain and swelling.  The Board notes that 
although there is evidence of skin changes, the skin changes 
are consistent with venous stasis disease.  Furthermore, in 
light of the above, the evidence does not indicate the 
presence of persistent swelling of either the right or the 
left leg to warrant the assignment of a 30 percent evaluation 
under the provisions of diagnostic code 7121, effective prior 
to January 12, 1998, or the presence of persistent edema to 
warrant the assignment of a 20 percent evaluation under the 
provisions of this diagnostic code, effective as of January 
12, 1998.  Accordingly, the Board concludes that an increased 
rating under either the old or new rating criteria for the 
appellant's service-connected phlebitis of the right leg is 
not warranted, and that an increased rating under either the 
old or new rating criteria for the appellant's service-
connected phlebitis of the left leg is also not warranted.  

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claims for an 
increased rating for phlebitis of the right leg and an 
increased rating for phlebitis of the left leg.  



ORDER

Entitlement to an increased rating for phlebitis of the right 
leg is denied.  

Entitlement to an increased rating for phlebitis of the left 
leg is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

